DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a storage unit (in Claim 1, 2, 3, 4, 9, 11), display unit (in Claim 1, 9), instruction information reading unit (in Claim 1), and recognition unit (in Claim 7, 11, 12, 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an abstract idea of generating a support image that supports work of storing a plurality of articles of a plurality of types in a packing box, more specifically:
Claim 1, and similarly Claim 15 recites:





acquires a quantity and a size of the articles of each type to be stored in the packing box based on the work instruction information and
generates a support image that overlooks a three-dimensional space in which a figure, in which the sizes of the articles of each type to be stored in the packing box are reduced at a same scale, is arranged in a predetermined direction from a predetermined 

The claims fall under following abstract ideas:
Mental Processes – The examiner notes the claims recite, broadly speaking, acquiring information, generating an image, and displaying the image.   The examiner notes these limitation , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processing, a storage unit, a display unit, and an information reading unit nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the elements noted above, the steps of aquaring, generating, and displaying covers performance of the limitation in the  mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Certain Methods of Organizing Human Activity – The examiner notes the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner notes such claim elements fall under business relations, therefore it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Further Claims 7-8 and 11-13 recite forms of a recognition unit which if a form of a generic computer components. That is, other than reciting a recognition unit nothing in the claim element precludes the steps of Claims 7-8 and 11-13 from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of – using a processing, a storage unit, a display unit, an information reading unit, and a recognition unit to perform the aforementioned steps. These elements in the steps are recited at a high-level of generality (i.e., as a generic comptuer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of– using a processing, a storage unit, a display unit, an information reading unit, and a recognition unit to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further concepts of using a recognition unit to aid in a form of processing are supported by the Curlander et al. US 9552635 B2 and Rotman et al. US 9142035 B1 references.  Therefore the examiner finds that these claims are not patent eligible.
Further dependent Claim(s) 2-14 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 6,721,762 B1) in view of Vaddadi et al. (US 9,443,353 B2).

Regarding Claim 1, and similarly Claim 15.
Levine discloses a work support device which supports a work of storing a plurality of articles of a plurality of types in a packing box (Abstract - The present invention provides a computer-implemented method and system for optimally packing a plurality of randomly sized and shaped articles into a container), the work support device comprising: 
a processor (col. 15, lines 12-20); a storage unit (col 12, lines 44-49 and col. 15, lines 12-20);  a display unit (col. 17, lines 46-51); and an instruction information reading unit (col. 15, lines 12-20);
wherein the storage unit holds at least a size of the articles of each type (col. 12, lines 44-49 - However, if the user's order entry system is not able to store the above information, then the information is stored in a database within the packing system of the present invention), the (col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index);
the processor (col. 15, lines 12-20)
acquires a quantity and a size of the articles of each type to be stored in the packing box based on the work instruction information and information held in the storage unit (col. 12, lines 39-49 - Preferably, the order data includes article characteristic and specification information such as the article's dimensions (length and width), its fragility, and its hazardousness. In general, this information will be in a database stored in the memory of the order entry system. However, if the user's order entry system is not able to store the above information, then the information is stored in a database within the packing system of the present invention and col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index), and 
generates a support image that overlooks a three-dimensional space in which a figure... (FIG. 4 – as constructed depicts an image of packaging box with items reduced to scale to that are packed in packing box and FIG. 11 and col. 14, lines 43-col. 15, lines 11 and col. 18, lines 21-31 - In a preferred embodiment, the visual representation provides a side view image of the packed container, a front view image of the packed container, a back view of the packed container, and a top view image of the packed container. In more preferred embodiment, the visual display provides a three-dimensional image of the packed container that is rotatable along any one of the three-dimensional axes, X, Y, and Z. In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container), is arranged in a predetermined direction from a predetermined reference position (FIG. 4 – depict arrangement in direction from a predetermined positon and FIG. 11 - depict arrangement in direction from a predetermined positon and col. 14, lines 43-col. 15, lines 11 - In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration (i.e., as constructed the animation represents a form of a predetermined reference positon) and col. 18, lines 21-31 - In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container), according to an indication order of the article of each type based on a predetermined rule, for a quantity of each type to be stored in the packing box (FIG. 4 and FIG. 11 and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration and col. 18, lines 21-31 - In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container and col. 18, lines 60-64 - The packing system then determines the packing configurations based on the restrictions, limitations, and rules 306, eliminating packing configurations based on these restrictions, limitations, and rules 308), and 
the display unit displays the support image (FIG. 4 and col. 14, lines 43-col. 15, lines 11 and col. 18, lines 21-31).
The examiner notes Levine teaches generating a support image that over looks three-dimensional space in which a figure “contains” articles of each type to be stored in packaging box however Levine fails to explicitly disclose in which the sizes of the articles of each type to be stored in the packing box are reduced at a same scale
However, in an analogous art, Vaddadi teaches an image in which sizes of [objects] of each type to be [depicted] in the [setting] are reduced at a same scale (Vaddadi, Abstract - The image may be realistic, in that it may accurately represent dimensions of the object relative to dimensions in the setting). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Vaddadi to the environment (i.e., setting) and three-dimensional image of Levine to include an image in which sizes of [objects] of each type to be [depicted] in the [setting] are reduced at a same scale to thereby achieve an image in which the sizes of the articles of each type to be stored in the packing box are reduced at a same scale 
One would have been motivated to combine the teachings of Vaddadi to Levine to do so as it a user to envision/visualize how a “setting” would appear (col. 1, lines 15-31).

Regarding Claim 2;
Levine and Vaddadi disclose the device to Claim 1.
Levin further teaches wherein the storage unit further holds at least one of a weight (col. 6, lines 27-34 – weight and col. 12, lines 39-49), a collection order (col. 13, lines 24-51 - group), and a storing order of the articles of each type (col. 14, lines 43-col. 15, lines 11 - In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration), and the indication order of the articles of each type based on the predetermined rule is any one of a weight order, a volume order, a quantity order, the collection order, and the storing order of the articles of each type, or a combination of two or more of them, based on the (col. 13, lines 35-52 -   The packing system starts by finding for each group, a container that at the time of packing the customer order will hold all of the articles in the group. To do this, the packing system determines the total dimensions of the articles in each group and for each group the packing system determines all of the containers that can hold the articles of that group. Next, the packing system determines the weight of each of the groups of articles. When the weight of any particular group of articles exceeds the weight allowed by a carrier or by the customer, the packing system will segregate the articles in the group into subgroups that do not exceed the allowable weight. For each subgroup, the packing system determines the total dimensions of each subgroup and for each subgroup determines all of the containers that can hold the articles of that subgroup and col. 18, lines 60-64 - The packing system then determines the packing configurations based on the restrictions, limitations, and rules 306, eliminating packing configurations based on these restrictions, limitations, and rules 308.).

Regarding Claim 3;
Levine and Vaddadi disclose the device to Claim 1.
Levin further discloses wherein the storage unit further holds information of a caution item when the articles for each type is stored (col. 13, lines 53-56 – fragility and col. 14, lines 53-54 - Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border), and the processor generates the support image that includes a display of the caution item (col. 13, lines 53-56 – fragility and col. 14, lines 53-54 - Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border.) 

Regarding Claim 4;
Levine and Vaddadi disclose the device to Claim 1.
Levin further discloses wherein the storage unit further holds a size of the packing box (col. 13, lines 35-51 – a container that at the time of packing the customer order will hold all the articles in the group (i.e., as constructed size)), and the processor calculates an arrangement of each of the articles in the packing box based on the size of the packing box, and the quantity and the size of the articles of each type to be stored in the packing box (col. 12, lines 19-23 and col. 13, lines 35-51 – a container that at the time of packing the customer order will hold all the articles in the group (i.e., as constructed size) col. 17, lines 1-13 - For each group of articles, the packing system retrieves the indicia for one or more containers from a container database 31 stored in the memory of a programmable computer. Then, the packing system generates a plurality of possible packing configurations 33 based upon the indicia 27 for each of the articles in the group of articles and indicia for each of the containers), and generates the support image such that articles to be in ...the packing box and other articles are displayed in different areas in the screen (FIG. 11 – as constructed depicts a 3d image with an item touching the bottom and FIG. 4 and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration (i.e., as constructed the first item in the sequence would contact the bottom surface per FIG. 11)).
Levine and Vaddadi fail to explicitly disclose ... articles to be in contact with a bottom surface of the packing box.
The examiner however notes it would have been obvious to one of ordinary skill in the art to realize from depiction of FIG. 11 of Levine that articles depicted in FIG. 11 would make contact with a bottom of a surface of the packing box.  More specifically it would be a matter of design choice to have articles placed within a box in a given sequence (see Levine, col. 15, lines 1-11) and such articles can come into contact with the bottom of the box.
One would have been motivated to do so as Levine notes that such optimization provides a preferred packing configuration that has the highest delivery index (Levin, col. 13, lines 6-15).
Regarding Claim 5;
Levine and Vaddadi disclose the device to Claim 4.
Levine further discloses wherein the processor arranges a figure corresponding to the articles to be in ... the packing box according to the arrangement in the packing box, and further generates the support image that displays a long side surface direction of the packing box (FIG. 4 and FIG. 11 – as constructed depicts a 3d image (e.g., also as constructed the long side) with an item touching the bottom of the box and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration (i.e., as constructed the first item in the sequence would contact the bottom surface per FIG. 11)).
Levine and Vaddadi fail to explicitly disclose ... articles to be in contact with the bottom surface of the packing box.
The examiner however notes it would have been obvious to one of ordinary skill in the art to realize from depiction of FIG. 11 of Levine that articles depicted in FIG. 11 would make contact with a bottom of a surface of the packing box.  More specifically it would be a matter of design choice to have articles placed within a box in a given sequence (see Levine, col. 15, lines 1-11) and such articles can come into contact with the bottom of the box.
One would have been motivated to do so as Levine notes that such optimization provides a preferred packing configuration that has the highest delivery index (Levin, col. 13, lines 6-15).

Regarding Claim 6;
Levine and Vaddadi disclose the device to Claim 5.
Levine further discloses wherein the processor generates the support image that overlooks a three-dimensional space in which the figure corresponding to the articles to be in ... the packing box and the figure corresponding to the other articles are arranged from the reference positions ... (FIG. 4 and FIG. 11 and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration (i.e., as constructed the animation represents a form of a predetermined reference positon)), and changes the arrangement of the two reference positions and the long side surface direction of the packing box to be displayed according to a quantity of the articles which is to be displayed (FIG. 4 and FIG. 11 and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration (i.e., as constructed the animation represents a form of a predetermined reference positon)).
Levine and Vaddadi fail to explicitly disclose ... articles to be in contact with the bottom surface of the packing box and other articles are arranged from the reference positions that are respectively different in a predetermined direction.
The examiner however notes it would have been obvious to one of ordinary skill in the art to realize from depiction of FIG. 11 of Levine that articles depicted in FIG. 11 would make contact with a bottom of a surface of the packing box and further from the depiction of FIG. 4 and disclosure noted in col. 14, lines 65-col. 11 that items drawn outside the box can be arranged differently in the box based on such animations.  More specifically it would be a matter of design (see Levine, col. 15, lines 1-11) and such articles can come into contact with the bottom of the box and/or positioned differently.
One would have been motivated to do so as Levine notes that such optimization provides a preferred packing configuration that has the highest delivery index (Levin, col. 13, lines 6-15).

Claim(s) 7-8, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 6,721,762 B1) in view of Vaddadi et al. (US 9,443,353 B2) and further in view of Curlander et al. (US 9,552,635 B2)

Regarding Claim 7;
Levine and Vaddadi discloses the device to Claim 1.
Levin further discloses further comprising: ... recognizes at least a color of each of the articles (col. 14, lines 42-64 and col. 18, lines 3-20), wherein the processor selects one of one or more colors that constitute each of the articles recognized..., and generates the support image so as to display the selected color as a color of the figure corresponding to each of the articles (col. 14, lines 42-64 - In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article and col. 18, lines 3-20).
Levine and Vaddadi fail to explicitly disclose further comprising: a recognition unit that recognizes ... the articles, wherein the processor “selects”...  the articles recognized by the recognition unit.
(Curlander, col. 13, lines 15-33 and col. 17, lines 24-40) wherein the processor “selects” ... the articles recognized by the recognition unit (Curlander, col. 11, lines 20-35 and col. 13, lines 15-33 and col. 14, lines 7-34 and col. 17, lines 24-40 and Claim 1)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Curlander the environment and packing instructions of Levine and Vaddadi to include further comprising: a recognition unit that recognizes ... the articles, wherein the processor “selects”...  the articles recognized by the recognition unit.
One would have been motivated to combine the teachings of Curlander to Levine and Vaddadi to do so as it increases throughput in which items may be processed at materials handling facilities (Curlander, col. 1, lines 35-37).

Regarding Claim 8;
Levine and Vaddadi and Curlander discloses the device to Claim 7.
Levin further discloses further comprising: a wherein the processor selects a different color for each type of the article (col. 14, lines 51-53).

Regarding Claim 11;
Levine and Vaddadi discloses the device to Claim 1.
Levine further discloses wherein the storage unit further holds a size of the packing box (col. 13, lines 53-56 – fragility and col. 14, lines 53-54 - Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border), and the processor calculates an arrangement of each of the articles in the packing box and an order of the packing col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index and col. 14, lines 43-col. 15, lines 11 and col. 17, lines 1-13 and col. 18, lines 3-6 and col. 18, lines 60-64), generates the support image in which the figure corresponding to each of the articles is arranged according to the arrangement of each of the articles in the packing box (FIG. 4 and FIG. 11 and col. 12, lines 39-49 - Preferably, the order data includes article characteristic and specification information such as the article's dimensions (length and width), its fragility, and its hazardousness. In general, this information will be in a database stored in the memory of the order entry system. However, if the user's order entry system is not able to store the above information, then the information is stored in a database within the packing system of the present invention and col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration and col. 18, lines 3-31 - As shown in FIG. 4, the articles 100 are identifiable by shape and by color or shading when the articles 100 have similar shapes. The visual display also lists each of the articles and the number of each article to be packed 114, shows the packing material 102 to be used for packing the container, and specifies the carrier to use for shipping the order 104. While the articles in the image can be distinguished from each other by shape and different colors or shading, the articles can also be distinguished from each other by using images that have the name or identifier for each article superimposed on the image for that article. Thus, each article in the visual representation can include a numerical or textual identification of the article displayed on the article. Alternatively, the image for each article reproduces the actual appearance of the article. ... In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container and col. 18, lines 60-64 - The packing system then determines the packing configurations based on the restrictions, limitations, and rules 306, eliminating packing configurations based on these restrictions, limitations, and rules 308), and adds information that (FIG. 4 and FIG. 11 and col. 12, lines 39-49 - Preferably, the order data includes article characteristic and specification information such as the article's dimensions (length and width), its fragility, and its hazardousness. In general, this information will be in a database stored in the memory of the order entry system. However, if the user's order entry system is not able to store the above information, then the information is stored in a database within the packing system of the present invention and col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index and col. 14, lines 43-col. 15, lines 11 - To enable the articles to be identified, the packing system uses visual aides to identify the container, the packing material, and the articles, including their characteristics. For example, a first article may be drawn in blue and a second article may be drawn in be red. Fragile articles may be drawn with an orange border and durable articles may be drawn with a black border. In a particular embodiment, an article is shown as an image of either the article or the package containing the article. In another embodiment, an article is shown as a stylized representation of the article, as a symbol to represent the type or class of which the article is a member, or in colors that represents the colors of the article or the package containing the article... In one embodiment, the packing of the container is shown in animation. The articles are shown being packed in the preferred packing configuration. For example, the articles and packing material are drawn outside the container. Then either by the packer activating the animation or automatically after allowing the packer to comprehend the order, the articles are packed in the container in the sequence that enables the container to be packed in the preferred configuration and col. 18, lines 3-31 - As shown in FIG. 4, the articles 100 are identifiable by shape and by color or shading when the articles 100 have similar shapes. The visual display also lists each of the articles and the number of each article to be packed 114, shows the packing material 102 to be used for packing the container, and specifies the carrier to use for shipping the order 104. While the articles in the image can be distinguished from each other by shape and different colors or shading, the articles can also be distinguished from each other by using images that have the name or identifier for each article superimposed on the image for that article. Thus, each article in the visual representation can include a numerical or textual identification of the article displayed on the article. Alternatively, the image for each article reproduces the actual appearance of the article. ... In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container and col. 18, lines 60-64 - The packing system then determines the packing configurations based on the restrictions, limitations, and rules 306, eliminating packing configurations based on these restrictions, limitations, and rules 308);
Levine and Vaddadi fail to explicitly disclose further comprising: a recognition unit that recognizes an article for which a worker performs the packing work to be stored in the packing box...
However, in an analogous art, Curlander teaches further comprising: a recognition unit that recognizes an article for which a worker performs the packing work to be stored in the packing box... (col. 10, lines 37-64 and col. 11, lines 20-35 and col. 13, lines 15-33 and col. 14, lines 7-34 and col. 17, lines 24-40)

One would have been motivated to combine the teachings of Curlander to Levine and Vaddadi to do so as it increases throughput in which items may be processed at materials handling facilities (Curlander, col. 1, lines 35-37).

Regarding Claim 13;
Levine and Vaddadi and Curlander disclose the device to Claim 11.	
	Levine teaches concepts of a support image (FIG. 4 and FIG. 11).
Curlander further teaches wherein the recognition unit recognizes an article picked up by the worker so as to perform the packing work (col. 10, lines 37-64 and col. 11, lines 20-35 and col. 13, lines 15-33 and col. 14, lines 7-34 and col. 17, lines 24-40). and the processor determines whether the recognized article is an article for which the packing work is performed next based on the calculated order of the packing work (col. 10, lines 37-64 and col. 11, lines 20-35 and col. 13, lines 15-33 and col. 14, lines 7-34 and col. 17, lines 24-40).
	Levine and Vaddadi and Curlander fail to explicitly disclose determines whether the recognized article can be stored as in the calculated arrangement based on the arrangement of the articles already stored in the packing box, when the recognized article is not the next article for which the packing work is performed, calculates a temporary storage position of the recognized article in the packing box based on an arrangement of the articles already stored in the packing 
The examiner however notes it would have been obvious to one of ordinary skill in the art to realize from teachings of Curlander, see, col. 9, lines 56-col. 10, lines 9 - Visual cue manager 330 may also modify or update projected visual task cues according to detected surface changes ... and col. 10, lines 43-45 - In some embodiments, the item-specific visual cue 550a may indicate that the highlighted item is to be the first packed into a shipping container and col. 17, lines 24-40 and col. 18, lines 30-43 that such teaching would render the processor determines whether the recognized article can be stored as in the calculated arrangement based on the arrangement of the articles already stored in the packing box, when the recognized article is not the next article for which the packing work is performed, calculates a temporary storage position of the recognized article in the packing box based on an arrangement of the articles already stored in the packing box when the recognized article cannot be stored as in the calculated arrangement, and generates the support image that includes the calculated temporary storage position as obvious as Curlander provides modified or updated visual cues according to the detected surface changes which cover performance of packing items into a shipping container thus providing support images based on the updated or modified multiple temporary storage positions based on the detected changes.  
One would have been motivated to combine the teachings of Curlander;s obviousness to Levine and Vaddadi and Curlander to do so as it increases throughput in which items may be processed at materials handling facilities (Curlander, col. 1, lines 35-37).

Regarding Claim 14;

 Curlander’s obviousness teaches wherein the processor generates the support image that includes an instruction to store an article stored in the temporary storage position as in the calculated arrangement, as per that rationale outlined in Claim 13 above.  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 6,721,762 B1) in view of Vaddadi et al. (US 9,443,353 B2) and further in view of Iwao et al. (US 6,533,663 B1).  

Regarding Claim 9;
Levine and Vaddadi discloses the device to Claim 1.
Levin further discloses wherein the storage unit further holds a size of the packing box (col. 13, lines 35-51 – a container that at the time of packing the customer order will hold all the articles in the group (i.e., as constructed size)), and the processor calculates an arrangement of each of the articles in the packing box based on a size of the packing box, and the quantity and the size of the articles of each type to be stored in the packing box (col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index and col. 13, lines 35-51 – a container that at the time of packing the customer order will hold all the articles in the group (i.e., as constructed size) and col. 14, lines 43-col. 15, lines 11 and col. 17, lines 1-13 and col. 18, lines 3-6 and col. 18, lines 60-64)., generates, as the support image, a first support image that overlooks a three-dimensional space in which the figure corresponding to each of the articles is arranged in a predetermined direction according to an indication order of the articles of each type based on a predetermined rule, and a second support image in which the figure corresponding to each of the articles is arranged according to an arrangement of each of the articles in the packing box (FIG. 4 – as constructed depicts an image of packaging box with items reduced to scale to that are packed in packing box and FIG. 11 and col. 14, lines 43-col. 15, lines 11 and col. 18, lines 21-31 - In a preferred embodiment, the visual representation provides a side view image of the packed container, a front view image of the packed container, a back view of the packed container, and a top view image of the packed container. In more preferred embodiment, the visual display provides a three-dimensional image of the packed container that is rotatable along any one of the three-dimensional axes, X, Y, and Z. In a most preferred embodiment, the visual representation can be in the form of an animated motion picture that shows the articles being packed into the container), causes the display unit to display one of the first support image or the second support image... (FIG. 4 and FIG. 11 and col. 12, lines 39-49 - Preferably, the order data includes article characteristic and specification information such as the article's dimensions (length and width), its fragility, and its hazardousness. In general, this information will be in a database stored in the memory of the order entry system. However, if the user's order entry system is not able to store the above information, then the information is stored in a database within the packing system of the present invention and col. 12, lines 64-col. 13, lines 15 - Based on the above order data, the packing system determines all of the possible packing configurations the order can be packed and shipped... The packing system then generates instructions for packing the customer order in the preferred configuration. Optionally, the packing system generates instructions for packing the customer order in the configuration with the second highest delivery index and col. 13, lines 35-51 – a container that at the time of packing the customer order will hold all the articles in the group (i.e., as constructed size) and col. 14, lines 43-col. 15, lines 11 and col. 17, lines 1-13 and col. 18, lines 3-6 and col. 18, lines 60-64).
Levine and Vaddadi fail to explicitly disclose causes the display unit to display one of the first support image or the second support image, and switches the support image displayed on the display unit when an instruction to switch the display is input.
However, in an analogous art, Iwao teaches causes the display unit to display one of the first “option” or the “option”, and switches the “option” displayed on the display unit when an instruction to switch the display is input (Iwao, Claim 5)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Iwao the environment and multiple packing instructions of Levine and Vaddadi to include causes the display unit to display one of the first “option” or the “option”, and switches the “option” displayed on the display unit when an instruction to switch the display is input
One would have been motivated to combine the teachings of Iwao to Levine and Vaddadi to do so as it assists selection of an action which assists a user (Iwao, col. 1, lines 9-14).

Regarding Claim 10;
Levine and Vaddadi and Iwao discloses the device to Claim 9.
(FIG. 11).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 6,721,762 B1) in view of Vaddadi et al. (US 9,443,353 B2) and Curlander et al. (US 9,552,635 B2) and further in view of Rotman (US 9,142,035 B1).

Regarding Claim 12;
Levine and Vaddadi and Curlander discloses the device to Claim 11.
Curlander further teaches wherein the recognition unit recognizes an actual arrangement of the articles in the packing box for which a worker performs the packing work (Curlander, col. 4, lines 28-37 - . For example, at a packing workstation, a packing container (e.g., a box) may be identified based on the captured image data, indicating that a packing step is to begin, in progress, or complete. Evaluation of the image data may also be performed, in various embodiments to recognize agent gestures with regard to the performance of the item-handling task. For instance, certain motions may be recognized as various steps in the performance of an assembly task or detected as input for user interfaces (which may be projected onto workstation surface 122)), 
Levine and Vaddadi and Curlander fail to explicitly disclose the processor recalculates an arrangement of articles not yet stored in the packing box based on the actual arrangement when the calculated arrangement and the actual arrangement of the articles for which the worker performs the packing work are different.
col. 9, lines 56-col. 10, lines 9 - Visual cue manager 330 may also modify or update projected visual task cues according to detected surface changes ... and col. 10, lines 43-45 - In some embodiments, the item-specific visual cue 550a may indicate that the highlighted item is to be the first packed into a shipping container and col. 17, lines 24-40 and col. 18, lines 30-43 that such teaching would render the processor recalculates an arrangement of articles not yet stored in the packing box based on the actual arrangement ...for which the worker performs .... as obvious.
One would have been motivated to combine the teachings of Curlander obviousness to Levine and Vaddadi and Curlander to do so as it increases throughput in which items may be processed at materials handling facilities (Curlander, col. 1, lines 35-37).
Levine and Vaddadi and Curlander including Curlander’s obviousness fail to explicitly disclose the calculated arrangement and the actual arrangement of the articles for which the worker performs the packing work are different.
However, in an analogous art, Rotman teaches the calculated arrangement and the actual arrangement of the articles for which the worker performs the packing work are different (Rotman, Abstract).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rotman the environment and packing instructions of Levine and Vaddadi and Curlander to include the calculated arrangement and the actual arrangement of the articles for which the worker performs the packing work are different 
(Rotman, col. 1, lines 65-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627